Citation Nr: 1234557	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1967.  He died in April 2008, and the appellant is his father. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  No hearing was requested.


FINDINGS OF FACT

1.  The Veteran died in April 2008 of an acute cardiac event; the appellant's application for non-service-connected burial benefits was received in July 2009. 

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed. 

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care. 

CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  In the July 2009 application for burial benefits, the appellant clearly indicated that he was not claiming that the Veteran's cause of death was due to his service.  As such, these provisions are inapplicable. 

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted to or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran's body was cremated and the appellant did not indicate in his July 2009 claim that he was seeking a plot or interment allowance.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

The Veteran died in April 2008.  The death certificate lists the primary cause of death as "acute cardiac event."  Here, the appellant's claim for reimbursement of non-service-connected burial benefits was timely filed in July 2009, which was less than two years after the Veteran's death.  

Upon review of the record, the Board finds that the criteria for payment of non-service-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the Board finds that the Veteran had not been granted service connection for any disability at the time of his death in April 2008, and he was not receiving any VA compensation or pension benefits at that time.  Further, the evidence does not reflect that there was an original or reopened claim for either compensation or pension benefits pending at the time of his death.  In that connection, the Board notes the appellant's statement in his October 2009 notice of disagreement that the Veteran was in receipt of "disability benefits" at the time of his death.  The appellant has further contended, in letters dated in July 2011 and March 2012, that the Veteran had in the past received two "disability checks," one from VA and one from the Social Security Administration, for a total of $1700 per month, but that VA had discontinued these "disability checks" due to the Veteran's obtaining a part-time job.  The appellant further contends that, although he had never succeeded in reinstating the "disability checks," the Veteran was in fact entitled to continue receiving such checks after leaving the part-time employment.  It is unclear as to whether "disability benefits" referred to VA compensation or pension benefits.  However, a thorough review of the record reflects that there is simply no evidence of record to support the appellant's contention.  To the contrary, the RO determined in its September 2009 administrative decision that the Veteran was not in receipt of any VA compensation or pension benefits at the time of his death.  No records of application for any such benefits are present in the claims file, and the appellant stated in his March 2010 substantive appeal that he did not have access to the Veteran's records to establish that any such claim was ever filed.  

Additionally, the record shows that the Veteran served during a period of war, and that his body is held in a State-owned cemetery used solely for persons eligible for burial in national cemetery.  It is also unclear whether there are available sufficient resources in the Veteran's estate to cover burial and funeral expenses.  In this regard, the Board observes that the appellant indicated on his claim for VA burial benefits that he did not pay the full amount of the Veteran's burial expenses.  Pertinently, however, the evidence of record shows that the appellant claimed the Veteran's body.  Therefore, the criteria for a burial allowance according to § 3.1600(b)(3) have not been met.  

With respect to the provisions of 38 C.F.R. § 3.1600(c), the appellant has acknowledged that the Veteran was not admitted to a VA facility for hospital, nursing home, or domiciliary care at the time of his death or was admitted and was not traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  Indeed, a letter from the Veteran's treating VA physician dated October 2009 documents the Veteran's treatment at the VA outpatient clinic in Topeka, Kansas, in March 2008 due to a stroke and other significant deficits at that time.  The physician reported in her October 2009 letter that she recommended to the Veteran that he not be discharged to his home alone, but that the Veteran was adamant about leaving and living by himself without assistance.  She further noted that the Veteran was seen by home health and physical therapy frequently, and by his parents daily, until the date of his death.  She also reported that the Veteran received VA care the day before his death.  However, she did not indicate, and the record does not otherwise show, that the Veteran was admitted to the VA facility at the time of his death.  To the contrary, the appellant acknowledged in his March 2010 substantive appeal that "it is true that the veteran was not hospitalized at the time of death."  The Veteran's death certificate confirms the place of death as his residence.  As such, the provisions of 38 C.F.R. § 3.1600(c) have not been met.    

Although the Board is sympathetic to the appellant's arguments, the criteria for payment or reimbursement of non-service-connected burial expenses simply have not been met.  To be clear, the Board acknowledges and appreciates the Veteran's honorable military service.  However, entitlement to non-service-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In conclusion, the preponderance of the evidence is against the appellant's claim for entitlement to non-service-connected burial benefits.  As such, the benefit of the doubt doctrine does not apply, and this claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


